 1
                                                                          FILED IN THE

 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON




 3                                                                  Aug 19, 2019
                                                                     SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:19-CR-127-RMP-1
 8                              Plaintiff,
                                                   STIPULATION REGARDING
 9          v.                                     COMPUTER FORENSIC REVIEW
                                                   PROCEDURES
10    JESSICA ANN CUNNINGTON,
      a/k/a Akoostik1, (1),
11
                                Defendant.
12

13         BEFORE THE COURT is a Stipulation re: Computer Forensic Review

14   Procedures for Child Pornography Contraband signed by David M. Herzog,

15   Assistant United States Attorney for the Eastern District of Washington, and

16   Defendant Jessica Ann Cunnington (a/k/a “Akoostik1”) (“Defendant”), through her

17   attorney, Lorinda Youngcourt, ECF No. 23, and a Motion to Expedite the same,

18   ECF No. 24. The parties have stipulated to review procedures for child

19   pornography contraband.

20         Finding good cause, the Court grants both motions. The Court orders the

21   Stipulation to be entered, and further orders the following:

     STIPULATION REGARDING COMPUTER FORENSIC REVIEW
     PROCEDURES ~ 1
 1         The defense team shall not make, nor permit to be made, any copies of the

 2   child pornography contraband pursuant to this stipulation and order. The defense

 3   team shall not remove any contraband images from the government reviewing

 4   facility. A defense expert will be allowed to compile a report (without contraband

 5   images/videos) documenting the examination on removable media if the case

 6   dictates.

 7         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order and provide copies to counsel.

 9         DATED August 19, 2019.

10
                                               s/ Rosanna Malouf Peterson
11                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

     STIPULATION REGARDING COMPUTER FORENSIC REVIEW
     PROCEDURES ~ 2
